In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Luft, J.), dated June 5, 2007, which denied his objections to an order of the same court *865(Buetow, S.M.) dated April 2, 2007, dismissing his petition for a modification of his child support obligation.
Ordered that the order dated June 5, 2007 is affirmed, without costs or disbursements.
An order of support was entered on default on February 2, 2001 directing the father to pay child and spousal support. After the order of support was entered, the father requested on numerous occasions that the amount of arrears that he owed the Suffolk County Department of Social Services be offset by alleged voluntary child support payments that he paid directly to the mother.
Having previously and fully litigated the subject of the arrears before the Family Court, the father improperly sought to relitigate that issue in his petition for a modification of his child support obligation (see Family Ct Act § 439 [e]; Matter of Solis v Marmolejos, 50 AD3d 691 [2008]; Matter of Phelps v La Point, 284 AD2d 605, 610 [2001]). Accordingly, the Family Court properly denied the father’s objections to the order dismissing his petition.
The parties’ remaining contentions are without merit. Skelos, J.E, Ritter, Florio and Garni, JJ., concur.